Citation Nr: 0715899	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  99-08 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for tinea 
pedis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1970 to 
February 1972, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a compensable 
disability rating for tinea pedis. The veteran was scheduled 
for a Board hearing in April 2007; however, he failed to 
appear for this hearing and provided no explanation for his 
absence.  His hearing request, therefore, is deemed 
withdrawn. See 38 C.F.R. §§ 20.702(d); 20.704(d) (2006).  


FINDINGS OF FACT

1.  The veteran's tinea pedis does not affect more than 1.5 
percent of his entire body; it affects no exposed area; and 
has only been treated with topical therapy.

2.  The veteran's tinea pedis is not productive of 
exfoliation, exudation, or itching, of an exposed surface 
area.


CONCLUSION OF LAW

The criteria for a compensable disability rating for tinea 
pedis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (1997, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  In a May 2003 
letter, the RO explained to the veteran that he needed to 
submit medical evidence showing that his disability had 
increased in severity.  See Overton v. Nicholson, 20 Vet. 
App. 427, 440-41 (2006).  

38 C.F.R. § 3.159(b) (2006) notice requirements also apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Because service connection was 
granted for tinea pedis, the first three Dingess elements 
were substantiated prior to the appeal.  Further, because the 
Board finds that the preponderance of the evidence is against 
an increased rating, the only issue with respect to notifying 
the veteran of these elements is moot.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in June 1999 and November 2005, the veteran was 
afforded formal VA examinations to determine the nature, 
extent, severity and manifestations of his tinea pedis.  
Although not conducted during the particular months the 
veteran contended he experiences exacerbations, his 
descriptions of the exacerbations were considered in his 
evaluation.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The regulations establish a general rating formula for skin 
disorders.  38 C.F.R. § 4.118.  Ratings are assigned 
according to the manifestation of particular symptoms.  
The Board recognizes that the veteran filed his claim in 
February 1998 and that the Diagnostic Code was amended in 
2002.  Thus, the veteran's claim will be evaluated under both 
standards.

Pursuant to Diagnostic Code 7806 (1997), tinea pedis is rated 
at zero percent when it results in slight, if any, 
exfoliation, exudation, or itching, if on a non-exposed 
surface or small area.  It is rated at 10 percent when it 
results in exfoliation, exudation, or itching, if involving 
an exposed surface.

Currently, Diagnostic Code 7806 (2006), provides a zero 
percent evaluation when there is less than 5 percent of the 
entire body, or less than 5 percent of the exposed areas, 
affected, and no more than topical therapy required during 
the past 12-month period.  It is rated at 10 percent when it 
results in at least 5 percent, but less than 20 percent, of 
the entire body or at least 5 percent, but less than 20 
percent, of the exposed areas being affected, or; 
intermittent systematic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.

A VA examination was conducted in June 1999.  At the 
examination, the veteran reported that his tinea pedis 
condition was worse about four months out of the year, but 
more severe in the summer months.  The examiner reported a 
thickening of the skin between the fourth and fifth digits of 
the right foot, and between the first and second digits of 
the left foot.  He found the remaining interdigital areas and 
toenails to be normal, and noted that the skin was normal, 
with no cracking, ulceration, or erythema in the thickened 
areas between toes.  The examiner diagnosed the veteran has 
having tinea pedis, mild at present. 

Another VA examination was conducted in November 2005.  At 
this examination, the veteran reported that he suffered from 
peeling, breaking and itching of the skin on the feet.  He 
stated that it was constantly present, but worsens in 
January, February and March with cracking and bleeding.  The 
examiner reported scaling on the bottoms of both feet, which 
was worse between the toes.  He found an area on the left 
little toe with a denuded area of skin from the condition, 
but did not find any disfigurement or scarring from the skin 
condition.  The examiner diagnosed the veteran as having 
tinea pedis and noted that 1.5 percent of the entire body and 
zero percent of the exposed areas were affected. 

The veteran's tinea pedis does not warrant an increased 
rating under the former rating criteria.  The symptoms listed 
in the rating criteria for 10 percent involve areas of 
exposed skin.  The November 2005 VA examiner stated that the 
exposed area of the veteran's skin was not affected by his 
condition.  The veteran's condition very closely follows the 
rating criteria for his currently assigned zero percent 
rating, including symptoms affecting a non-exposed skin area.

The veteran's tinea pedis does not warrant an increased 
rating under the current rating criteria.  The rating 
criteria for 10 percent require at least 5 percent of the 
entire body or 5 percent of the exposed skin being affected.  
The November 2005 VA examiner stated 1.5 percent of the 
veteran's entire body and zero percent of his exposed skin 
were affected by his condition.  These criteria, as set out 
above, also provide for instances where the condition is 
treated by intermittent systematic therapy.  There is no 
evidence in the file showing that the veteran has been 
treated by such methods.  The veteran's condition very 
closely follows the rating criteria for his currently 
assigned zero percent rating, including symptoms affecting 
less than 5 percent of the entire body or less 5 percent of 
the exposed skin, and no more than topical therapy being 
required in the last 12 months.  The medical evidence 
reflects that the veteran has been consistently treated with 
topical therapy for his tinea pedis.

In this case, the evidence demonstrates that the veteran's 
tinea pedis more nearly approximates the criteria for a zero 
percent rating, than a 10 percent rating.  Thus the lower 
rating of zero percent is warranted.  38 C.F.R. § 4.7.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim for 
a rating higher than zero percent for tinea pedis must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes the above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's tinea pedis disability reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of an increased evaluation on an extra-schedular basis, and 
indeed, neither the veteran nor his representative has 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing the disability results in marked 
interference with employment.  Moreover, the condition is not 
shown to warrant any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A compensable disability rating for tinea pedis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


